               Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 1 of 7
                                                                     U.S. Department of Justice
                                                                     United States Attorney
                                                                     District of Maryland
                                                                     Southern Division

Jane E. Andersen                   Mailing Address:                  Office Location:           DIRECT: 301-344-4516
Assistant United States Attorney   6500 Cherrywood Lane, Suite 200   6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Jane.Andersen@usdoj.gov            Greenbelt, MD 20770-1249          Greenbelt, MD 20770-1249      FAX: 301-344-4516


                                                                 October 9, 2020
Honorable Paula Xinis
United States District Judge
United States District Court, District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Dear Judge Xinis:

       I am writing on behalf of the defendants in the above-captioned proceeding to
respectfully request a conference concerning the defendants’ implementation and
compliance with the Preliminary Injunction (“PI”) entered on September 11, 2020
(“ECF No. 70). The PI provides specific injunctive relief to members of CASA de
Maryland (“CASA”) and the Asylum Seeker Advocacy Project (“ASAP”) (herein
referred to collectively as “members’”), related to “Removal of 30-Day Processing
Provision for Asylum Applicant-Related Form I–765 Employment Authorization
Applications,” 85 Fed. Reg. 37,502-37,546 (June 22, 2020) (“Timeline Repeal Rule”);
and “Asylum Application, Interview, and Employment Authorization for Applicants,”
85 Fed. Reg. 38,532-38,628 (June 26, 2020) (“Broader EAD Rules”).

        As addressed below, while the parties have been able to agree upon a number of
issues concerning the implementation of the PI, the parties have been unable to agree
upon one important aspect that may require the Court’s assistance. Specifically, U.S.
Citizenship and Immigration Services (“USCIS”) would like to move forward on
implementation regarding already filed applications for employment authorization
(Form I-765) in the (C)(8) category for asylum applicants (“(C)(8) I-765 applications”).
This plan was shared with plaintiffs, but they have expressed their objection to the plan
and have stated that they believe it would violate the PI. While USCIS does not agree,
it also does not want to move forward with the plan until the court has considered this
issue. While the dispute remains, USCIS has agreed not to move forward with the plan.
A summary of USCIS’s plan and reasons for its plan is set forth below. Additionally,
defendants seek clarification with respect to the scope of members that the PI applies
to.
           Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 2 of 7

        A. Background

       At USCIS, the end-to-end process for receipting, handling, and adjudicating
(C)(8) I-765 applications involves a highly technical, complex arrangement across
various USCIS offices and procedures. Asylum applicants submit their Form I-765 to
USCIS intake facilities referred to as “Lockboxes,” which are operated by a designated
financial agent managed jointly by the Department of Treasury and USCIS.

       On average, USCIS Lockboxes process approximately 40,000 receipts on a daily
basis across their three primary filing locations. Because of the enormous volume of
applications, petitions, and other filings that the Lockboxes process on a daily basis,
intake review consists of limited pre-defined intake criteria to quickly determine
whether an application should be accepted and receipted by USCIS or returned to the
sender without prejudice. For efficiency purposes, this initial review is conducted using
a combination of automated application review tools with pre-defined system logic and
minimal human review of a limited set of acceptability criteria. This manual review does
not entail a full review of all I-765 filings and supporting evidence filed by asylum
applicants, nor does it involve eligibility assessments for individual applications. Review
of the eligibility criteria of each Form I-765 must be conducted later in the adjudication
process by trained USCIS Immigration Services Officers (ISOs). For example, intake
review of (C)(8) I-765 applications is generally limited to a determination of whether
the Form I-765 was properly completed and signed and whether the correct base
application fee and biometric services fee amounts were submitted, as applicable. 1 For
the last four months, receipts for (C)(8) I-765 applications have been at 20,424 for
September 2020, 69,705 for August 2020, 50,542 for July, and 43,190 for June 2020.
(Data current as of October 9, 2020).

        If the Lockbox determines that the application meets pre-defined acceptance
criteria, including the filing of the required fees, the lockbox electronically transmits
critical application information to an electronic case management system and then mails
the paper application file to one of the five USCIS Service Centers. For paper
applications, after the application is physically received at the USCIS Service Center,
records staff perform additional preliminary processing steps to schedule the applicant
for an Application Support Center (ASC) appointment in order to collect the requisite

1 Prior to the August 25, 2020, effective date of the Broader EAD final rule, USCIS did not
categorically require first time or “initial” (C)(8) I-765 applications to include a base application fee or
a biometric services fee; however, (C)(8) I-765 applications to renew or replace a (C)(8) employment
authorization document (EAD) required a base application fee. The Broader EAD final rule added
the biometric service fee ($85) to (C)(8) initial applications, but did not add a base application fee.

                                                     2
             Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 3 of 7

biometrics. This update transmits data to the scheduling system where the applicant is
put in a queue for scheduling of the ASC appointment. The notice is generated at the
time the applicant is scheduled in the National Appointment Scheduling System
(NASS).

       Although ASC appointments were not required for (C)(8) I-765 applicants prior
to the August 25, 2020, effective date of the final Broader EAD Rules, ASC
appointments are generally required for their underlying Form I-589, Application for
Asylum and Withholding of Removal, and are required for individuals filing many other
applications, petitions, and filings with USCIS. Prior to COVID-19, scheduling was
typically completed and an appointment notice sent to the applicant within a few days
of receipt. Applicants typically were asked to appear for an appointment approximately
3 weeks after receipt of an application. Due to COVID-19 closures and continued
limited capacity at reopened ASCs, there is currently a large backlog of applicants across
form types awaiting scheduling. 2

        After the steps described above are complete, the I-765 is routed to a unit within
the Service Center where a trained ISO will ultimately adjudicate the application. The
full adjudication involves the ISO conducting required security checks and a complete
review of the application and supporting evidence to determine whether the applicant
is eligible for the benefit sought. If there is missing information or evidence in the
application or a question of eligibility arises, the ISO may issue a request for evidence
(RFE) to the applicant prior to making a final adjudicative decision.3 Ultimately, if the
ISO determines that the applicant has established eligibility for the benefit sought, the
ISO updates the electronic record in the case management system with an approval
action, which then triggers the generation of a paper approval notice and the production
of an EAD. The approval notice and EAD are mailed separately to the applicant by a
different USCIS production facility.

          B. Immediate Steps Taken

       The enjoined rules went into effect on August 21, 2020 and August 25, 2020.
Because the PI prohibits USCIS from requiring submission of biometric information
from CASA and ASAP members as part of the (C)(8) I-765 applications, after the PI
was issued on the evening of Friday, September 11, 2020, USCIS began to hold the

2
 Department of Homeland Security, U.S. Citizenship and Immigration Services, “USCIS Response
to COVID-19”, https://www.uscis.gov/about-us/uscis-response-to-covid-19.
3
    Under existing practice, this RFE tolls the 30-day processing period for (C)(8) I-765 applications.

                                                     3
          Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 4 of 7

(C)(8) I-765 applications at the Lockbox that did not include the new biometric services
fee, which would have otherwise been automatically flagged by Lockbox systems for
rejection. The agency has held these applications, without the $85 biometrics fee, while
working on options to differentiate between applications submitted by CASA or ASAP
members and non-members.4 Plaintiffs were notified of this action and USCIS agreed
to inform plaintiffs if this plan would change.

       C. Identification of Members and Notice

       In the meantime, the parties have had communications about ways to identify
members who have submitted (C)(8) I-765 applications and will be submitting (C)(8) I-
765 applications in the future. As of October 9, 2020, CASA and ASAP have been able
to affirmatively identify, by A-number, 190 5 members who are believed to have
submitted an (C)(8) I-765 application after August 21, 2020, and should therefore
benefit from the PI. USCIS has agreed to accept plaintiffs’ representations as prima
facie evidence of membership and has agreed to process any identified (C)(8) I-765
applications filed after August 21, 2020, in accordance with the PI.6

       CASA and ASAP have represented, however, that they have no way of
identifying all of their members who may have a (C)(8) I-765 application pending
because they do not represent many of these individuals in a legal capacity. As such,
USCIS has attempted to develop alternative ways to identify any additional applications
that should receive the benefit of the PI. After some discussions with plaintiffs, USCIS
is finalizing the process as to how members who will be submitting (C)(8) I-765
applications in the near future can provide proof of membership to allow USCIS to

4
  Given that CASA only provides membership services in Maryland, Virginia, and Pennsylvania (and
perhaps Washington D.C.), and ASAP has represented it has approximately 4,000 members in total,
it is reasonable to assume that a large portion of the (C)(8) I-765 applications held in the Lockbox
have been submitted by non-members. As of October 7, 2020, there are approximately 14,000
pending (C)(8) I-765 applications.
5
 Plaintiffs provided the A-numbers for: three individuals on September 22; seven individuals on
September 25; 10 individuals on October 3; 98 individuals on October 5; 31 individuals on October
6, 2020; 24 individuals on October 8, 2020; and 17 individuals on October 9, 2020. Because the
Form I-765 does not require that applicants provide their A-numbers, USCIS may be unable to
match every A-number that CASA and ASAP have provided with a member’s corresponding I-765
(c)(8) application.
6
 After review of some of the 173 A-numbers submitted by Plaintiffs, USCIS determined that CASA
and ASAP have identified a number of individuals whose (C)(8) I-765 applications were submitted
before August 21, 2020 and are therefore not subject to the PI.
                                                 4
           Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 5 of 7

process their applications according to the PI. In particular, USCIS is updating its
website to detail how members of CASA or ASAP should identify themselves as
members when filing initial and renewal (C)(8) I-765 applications. USCIS is also
implementing system-based changes to suppress automated ASC scheduling for initial
and renewal (C)(8) I-765 applications, which will systematically bypass ASC scheduling
when a CASA or ASAP member files a (C)(8) I-765 application with proof of
membership.

        D. Identification of Members Who Have Pending Applications

        The parties have not yet been able to come to an agreement as to how to treat
the pending applications that have been held in the Lockbox and not otherwise
affirmatively been identified by plaintiffs as being filed by members. While additional
time to discuss these disagreements would normally be the preferred approach, due to
concerns about holding these applications for a longer period of time, USCIS believes
that its plan as outlined below both complies with the PI and provides the most practical
solution in order to ameliorate potential harms for both organization members as well
as other applicants.

       Proposed Plan: For all remaining (C)(8) I-765 applications that were submitted
after August 25, 2020 without a biometric services fee, the Agency will be returning the
application with a notice that will state that the application cannot be accepted; will
notify the applicant about the PI; and will inform all applicants receiving this letter that
they may refile with either: (1) documentary evidence of membership in CASA or
ASAP; or (2) the biometric services fee (if not a member). This notice will not be
considered a “denial” and will not prejudice applicants. If any applicant refiles 7 with
documentary evidence of membership in CASA or ASAP, then the application will be
processed pursuant to the PI.

       From a practical perspective, taking this action will provide personal notice to all
unidentified members with pending (C)(8) I-765 applications about the PI and will
provided a relatively simple way to have their applications treated under the PI—by
resubmitting their filed application along with documentary proof of membership. In
turn, this approach will provide notice to all non-members who failed to pay the
biometrics fee of their need to do so, so that their applications can also be advanced
through the process.

7
  The application will be returned to the applicant exactly as it was originally filed. The applicant is
therefore able to immediately resubmit the same application, with the required proof of CASA or
ASAP membership, or the requisite biometrics fee.
                                                   5
          Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 6 of 7

        Additionally, from an operational perspective, this approach will ensure CASA
and ASAP member applications are processed in the quickest possible time compared
to the alternatives considered by Plaintiffs’ counsel and USCIS. To accept each
application, rather than return them for refiling at this stage, would require accepting
the thousands of applications filed without a biometrics fee and currently being held at
the Lockbox and forwarding them to the Service Center for adjudication. Absent proof
of membership or a biometrics fee, the ISOs would need to RFE for such evidence for
this large population. These RFEs would need to be put ahead of other properly filed
cases for RFE issuance. Once correspondence from the applicant is received in
response to the RFE, it routinely takes 1 - 2 weeks for physical files to reach the ISO
for continued processing. Only at that point could USCIS determine on the basis of an
RFE response that an applicant was a CASA or ASAP member.

       Further, there are significant ramifications to USCIS’ ability to track and account
for funds received by the Service Centers because the technical capabilities of the intake
system do not allow for adding or changing fees associated with a case that was already
received elsewhere on a prior date. Finally, the Service Center will have no way of
knowing which initial (C)(8) I-765 applications must be adjudicated within 30 days until
such information or fees are received from the applicant and it can be discerned which
applications fall under the PI.

       E. Temporal Limitation on Membership

       Finally, the Court’s September 11, 2020 Order preliminarily enjoined USCIS
from enforcing the specified rule changes “against all members of the Plaintiff
organizations Casa de Maryland, Inc., and Asylum Seekers Advocacy Project,” but did
not specify a temporal limitation by when an individual had to be a member of CASA
or ASAP in order to fall under the Court’s Order. Given Article III considerations that
require standing to be established at the time the complaint is filed, along with the
equitable principles requiring that an injunction be no more burdensome to the
defendant than necessary to provide complete relief to the plaintiffs, defendants’
respectfully request the Court’s clarification on the issue. It appears that membership
in CASA and ASAP requires little. 8 Thus, without a temporal limitation, an unlimited

8
  See CASA de Maryland, Membership, https://wearecasa.org/membership/ (last visited Oct. 8,
2020) (“How do I become a member? . . . 3 simple steps: Complete a membership form with
personal information. Pay $35.00 in cash and/or credit for an annual joint membership. Get a photo
identity card with access to all our services and benefits.”); Asylum Seeker Advocacy Project,
Members, https://asylumadvocacy.org/members/ (last visited Oct. 8, 2020) (Q: Who can apply for
ASAP membership? A: ASAP screens individuals for membership who (1) are seeking asylum in the

                                                6
          Case 8:20-cv-02118-PX Document 76 Filed 10/09/20 Page 7 of 7

number of applicants could become members of CASA or ASAP to seek the benefits
of the preliminary injunction, thereby effectively expanding the scope to that of a
nationwide injunction which is disfavored.

       I thank the Court for its consideration of this request and look forward to
resolving this dispute at the Court’s earliest convenience.


                                                      Respectfully submitted,

                                                      Robert K. Hur
                                                      United States Attorney

                                                      __/s/__________________________
                                                      Jane E. Andersen
                                                      Assistant United States Attorney




United States, (2) are over the age of 18, and (3) believe in ASAP’s mission. If you meet these
criteria, please fill out our membership application form and ASAP will be in touch about next steps
in the membership application process. Please note that we are currently limiting our screening of
applications to those of individuals who can show they have either (1) a receipt notice demonstrating
that they have applied for asylum with USCIS, or (2) a pending case in immigration court or at the
Board of Immigration Appeals.”).
                                                    7
